Citation Nr: 0320092	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  99-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for residuals of a left knee 
injury from August 11, 1998?

2.  What evaluation is warranted for residuals of a right 
knee injury from August 11, 1998?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from May 1978 to December 
1990.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a November 1998 decision by the Columbia, 
South Carolina, Regional Office (RO) that granted service 
connection for residuals of injuries to both knees and 
assigned noncompensable evaluations to each.  A March 1999 RO 
decision increased to 10 percent the evaluation for each 
knee.

In November 2000, the Board remanded the case for further 
development of the evidence and, in July 2002, the Board 
itself undertook additional evidentiary development.


REMAND

In July 2002, the Board reviewed the evidence of record, 
determined that further evidentiary development was warranted 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  As a result, 
evidence, consisting of VA and non-VA treatment records and 
examination reports, has been added to the file since the 
evidence was last reviewed by the RO.

The jurisdiction conferred upon the Board by 38 C.F.R. 
§ 19.9(a)(2) to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  As such, due process requires that this evidence 
initially be considered by the RO.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO must review all of the evidence of 
record and, if the benefits sought on 
appeal remain denied, issue a 
Supplemental Statement of the Case (SSOC) 
in accord with 38 C.F.R. §§ 19.31 and 
19.38.  If the benefit is denied, the RO 
must ensure that the provisions of the 
Veterans Claims Assistance Act of 2000 
have been fulfilled before returning the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision by the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2002).


